Citation Nr: 0635893	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-00 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a higher assignable disability rating for 
service-connected hypertension, currently evaluated as 10 
percent disabling.

2.  Entitlement to a higher assignable disability rating for 
service-connected migraine headaches, currently evaluated as 
10 percent disabling.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
knee disability.

4.  Entitlement to service connection for bilateral hearing 
loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A July 2002 rating decision 
granted entitlement to service connection for hypertension, 
assigning a 10 percent disability rating effective February 
23, 2001, and declined to reopen entitlement to service 
connection for left knee disability.  A notice of 
disagreement was filed in September 2002, a statement of the 
case was issued in November 2003, and a substantive appeal 
was received in January 2004.  An April 2004 rating decision 
granted entitlement to service connection for migraine 
headaches, assigning a 10 percent disability rating, 
effective September 25, 2002, granted entitlement to service 
connection for sinusitis with allergic rhinitis, assigning a 
noncompensable disability rating, effective September 25, 
2002, and denied entitlement to service connection for 
hearing loss disability.  A notice of disagreement was filed 
in September 2004, and a statement of the case was issued in 
May 2005.  A substantive appeal was received in June 2005, 
however, the veteran only perfected an appeal as to the 
issues of entitlement to a higher rating for migraine 
headaches, and service connection for hearing loss 
disability.

The issues of whether new and material evidence has been 
received to reopen entitlement to service connection for left 
knee disability and entitlement to service connection for 
bilateral hearing loss disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if any further action is required on 
his part.



FINDINGS OF FACT

1.  The veteran's hypertension is not manifested by diastolic 
pressure predominantly 110 or more, nor systolic pressure 
predominantly 200 or more.

2.  The veteran's migraine headaches are manifested by 
characteristic prostrating attacks occurring on an average 
once a month over the last several months, but not productive 
of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 10 percent for hypertension have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2006).

2.  The criteria for the assignment of a disability rating of 
30 percent for migraine headaches have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in VCAA letters issued in May 2001 and 
November 2002.  The letters predated the respective July 2002 
and April 2004 rating decisions.  See id.  The VCAA letters 
notified the veteran of what information and evidence is 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The May 2001 
and November 2002 letters have clearly advised the veteran of 
the evidence necessary to substantiate his claims. 

As the issues of entitlement to higher assignable ratings are 
downstream issues from that of service connection (for which 
VCAA letters were duly sent), further VCAA notice is not 
required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Although the present 
appeal involves the issues of entitlement to increased 
initial ratings, this constitutes downstream issues from 
service connection and VA believes that the Dingess/Hartman 
analysis must be applied. 

There is no prejudice to the veteran's claim that he was not 
specifically advised to submit evidence demonstrating the 
degree of the disability; as the record includes a VA 
examination and private medical records providing all of the 
appropriate data to evaluate the degree of the veteran's 
hypertension and migraine headaches.  Moreover, the veteran 
was clearly advised in the statements of the case and the 
supplemental statements of the case of the legal criteria for 
increased evaluations for hypertension and migraine headache 
disabilities.  The collective effect of these various 
communications was to effectively advise the veteran of the 
evidence necessary to prevail in his claim for increased 
ratings.  With regard to a higher assignable rating for 
migraine headaches, as will be discussed in more detail 
below, the Board has determined that a 30 percent (but no 
higher) disability rating is warranted.  If the veteran so 
chooses, he will have an opportunity to initiate the 
appellate process again should he disagree with the effective 
date assigned to the award.  Then, more detailed obligations 
arise, the requirements of which are set forth in sections 
7105(c) and 5103A.  Dingess, 19 Vet. App. at 489.  With 
regard to the veteran's claim for a higher assignable rating 
for hypertension, since the Board concludes below that the 
preponderance of the evidence is against granting an 
increased rating for any period of time contemplated by the 
appeal, any questions as to the appropriate effective date to 
be assigned are rendered moot.

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  Initially, the Board notes that, as will 
be discussed in the Remand below, the entirety of the 
veteran's service medical records are not of record.  
Notwithstanding this, the Board finds no prejudice in 
proceeding with a decision on the merits with regard to his 
claims for higher ratings, as it has already been established 
that such disabilities manifested in service.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The evidence of record 
contains post-service private medical records.  There is 
otherwise no indication of relevant, outstanding records 
which would support the veteran's claims.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the 
evidence of record contains a VA examination performed in 
September 2003 with regard to his migraine headaches.  The 
examination report obtained is thorough and contains 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Increased rating claims

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Hypertension

A July 2002 rating decision granted service connection for 
hypertension and assigned a 10 percent disability rating 
under Diagnostic Code 7101.  

38 C.F.R. § 4.104, Diagnostic Code 7101 for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) provides a 60 percent rating if the diastolic 
pressure is predominantly 130 or more, a 40 percent rating if 
the diastolic pressure is predominantly 120 or more, a 20 
percent rating if the diastolic pressure is predominantly 110 
or more or systolic pressure is predominantly 200 or more, 
and a 10 percent rating if the diastolic pressure is 
predominantly 100 or more or systolic pressure is 
predominantly 160 or more, or minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  

A September 1989 VA examination report reflects blood 
pressure readings of 132/92, 130/80, and 130/90.  

In February 2001 correspondence from the veteran's treating 
physician, a diagnosis of hypertension was reflected, and it 
was noted that his hypertension was under control with beta-
blockers.  

Private medical records reflect that the veteran had 
approximately 51 blood pressure readings taken at private 
medical facilities from March 1990 to June 2005.  
Significantly, private treatment records showed a blood 
pressure reading of 144/102 in November 2001.  The remaining 
50 readings, however, showed diastolic pressure under 100 and 
systolic pressure under 200.  

The veteran is currently in receipt of a 10 percent 
disability rating for hypertension, as his diagnosed 
hypertension requires continuous medication for control.  
Based on the medical evidence of record, of approximately 54 
blood pressure readings, over the course of approximately 16 
years, only one showed diastolic pressure over 100.  Such 
reading, however, would still only approximate a 10 percent 
disability rating under the hypertension rating criteria.  
The Board notes that neither the veteran nor his 
representative have specifically pointed to any blood 
pressure readings that predominantly showed systolic pressure 
at 200 or more or diastolic pressure at 110 or more. 

The Board must conclude that the medical evidence does not 
demonstrate that the veteran's hypertension more nearly 
approximates diastolic pressure predominantly 110 or more, or 
systolic pressure predominantly 200 or more, as contemplated 
by a 20 percent rating under Diagnostic Code 7101.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101.   Upon review of the entirety 
of the veteran's blood pressure readings taken, although 
taking into consideration that his hypertension is controlled 
by medication, the diastolic pressure is predominantly below 
100 and systolic is predominantly below 200.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected hypertension has resulted in 
marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  In fact, it appears that the veteran has 
never been hospitalized for treatment of his service- 
connected hypertension.  Accordingly, the Board finds that 
the impairment resulting from the veteran's hypertension is 
appropriately compensated by the currently assigned schedular 
rating and 38 C.F.R. § 3.321 is inapplicable.  Consequently, 
the Board finds that no further action on this matter is 
warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a disability rating in excess of 10 
percent is not warranted for the veteran's service-connected 
hypertension.  

Migraine headaches

An April 2004 rating decision granted service connection for 
migraine headaches and assigned a 10 percent disability 
rating under Diagnostic Code 8100.  

Under Diagnostic Code 8100, a noncompensable evaluation is 
assigned with less frequent attacks.  A 10 percent evaluation 
is warranted for characteristic prostrating attacks averaging 
one in two months over the last several months.  A 30 percent 
evaluation is appropriate in cases of characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  With very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability, a 50 percent evaluation is in order.

Post-service private medical records reflect occasional 
treatment for headaches since March 1990.  A diagnosis of 
migraine headaches was rendered in November 1990.  

A December 1994 private treatment record reflects an initial 
consultation complaining of intermittent headaches for 
several years, but more frequent and severe over the past 
several months.  The veteran described the headaches as bi-
frontal, and reported that they usually resolved after 
napping.  Tylenol is of some help.  He can wake in the 
morning with headaches, but does not generally awaken at 
night with headaches.  He also complained of migraine 
headaches with nausea and vomiting that had occurred for 
years, but are more severe and occur about every three 
months.  The migraine headaches resolve after sleeping.  The 
examiner's impression was vascular headache syndrome; eye 
strain; and, glaucoma.  

A September 1995 follow-up treatment report reflects a 
history of migraine headaches which were well controlled on 
Tenormin, but the veteran complained of a one month history 
of recurrent migraine type headaches.  He reported awakening 
with a headache in the morning, which resolves by the 
afternoon.  He reported nausea and occasional vomiting.  He 
reported that this had been the pattern for the past 20 
years.  The examiner's assessment was flair of 
migraine/cluster headache syndrome.  The examiner increased 
Tenormin to 100 QD.  

An October 1997 treatment record reflects that the veteran 
returned for the first time in 18 months.  He reported 
excellent control of the migraine since the switch to 
Tenormin.  The examiner's assessment was migraines, 
controlled with beta-blocker therapy.  

A February 2000 treatment record reflects complaints of 
headaches and dizziness for one week.

The veteran underwent a VA examination in December 2003 
complaining of headaches for almost 30 years.  The headaches 
used to occur two to three times per week, but were occurring 
on a daily basis.  The headaches are frontal, mostly 
throbbing, and can be squeezing.  The headaches are present 
most of the time.  The headaches are severe on a daily basis, 
and are accompanied by photophobia, sonophobia, and nausea.  
He treats with atenolol.  He will occasionally take Tylenol 
which is not very effective.  He denied any focal numbness or 
weakness.  He reported blurred vision but no visual aura 
prior to the headaches.  He denied any weakness on the side 
of the body.  He reported being able to persevere and 
continue working with the headaches.  The examiner diagnosed 
chronic daily headaches of mixed variety.  The examiner noted 
that there was a lot of tenderness and some feature of a 
bilateral nature, sometimes squeezing.  The examiner opined 
that the fact that the veteran is still able to continue to 
work with the headaches, indicated that there is at least a 
tension-type component to the headaches, but there is also a 
strong migrainous component with the fact that he has nausea, 
photophobia, and sonophobia.  Of the two components, the 
examiner opined that the migrainous component is the most 
significant.  The examiner noted that it seemed his headaches 
had increased in both severity and frequency according to the 
veteran.

In light of the veteran's subjective complaints of severe 
headaches on a daily basis, manifested by nausea, photophobia 
and sonophobia, and objective findings of chronic daily 
headaches manifested by a strong migrainous component, the 
Board finds that the veteran's migraine headaches are 
manifested by characteristic prostrating attacks occurring on 
an average once a month.  Thus, the Board finds that a 30 
percent disability rating is warranted pursuant to the 
diagnostic rating criteria for migraine headaches, 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  

The Board finds, however, that a rating in excess of 30 
percent is not warranted as the medical evidence on file does 
not show that the veteran's migraine headaches are productive 
of severe economic inadaptability.  At the December 2003 VA 
examination, the veteran specifically reported being able to 
continue working, despite his headaches.  The examiner noted 
that there was likely a tension-type component to his 
headaches, in light of the fact that he reported still being 
able to continue working.  

Accordingly, the Board finds that a 30 percent disability 
rating, but no higher, is warranted for the veteran's 
service-connected migraine headaches.  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for hypertension is denied.

Entitlement to a disability rating of 30 percent for migraine 
headaches is granted, subject to the regulations pertinent to 
the disbursement of monetary funds.


REMAND

The evidence of record contains a service department records 
envelope containing service medical records, to include 
Reports of Medical Examinations, laboratory results, and 
audiological evaluations.  It appears, however, that the 
evidence of record does not contain the entirety of the 
veteran's service medical records, especially in light of the 
fact that the veteran served for 20 years.  The September 
1989 rating decision references treatment to the left tibia-
fibula, and treatment for left knee pain.  Such treatment 
records are not contained in the service department records 
envelope.  The Board also notes that the veteran has 
submitted some copies of his service medical records in 
support of his claims, however, these records are not 
contained in the service department records envelope.  
Moreover, the April 2004 rating decision contains multiple 
references to service medical records which are not contained 
in the service department records envelope.  Thus, action is 
necessary to request the entirety of the veteran's service 
medical records from the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, in accordance with the 
assistance provisions of the VCAA.  See 38 C.F.R. § 3.159.  
As a result of the outstanding service medical records, the 
Board finds that it is unable to proceed with a decision on 
the merits with regard to the claim to reopen entitlement to 
service connection for left knee disability, and entitlement 
to service connection for bilateral hearing loss disability.

With regard to his claim for bilateral hearing loss 
disability, the veteran was afforded a VA audiological 
evaluation in June 2003, however, such results were deemed 
invalid.  The Board also notes that while the examiner 
reviewed the entire claims folder provided, as discussed 
hereinabove, it appears that the service medical records on 
file were incomplete.  Thus, the veteran should be afforded 
another VA audiometric examination to ascertain whether the 
veteran currently suffers hearing loss disability as defined 
by 38 C.F.R. § 3.385. 

Upon receipt of the entirety of the veteran's service medical 
records, the veteran should undergo a VA examination to 
determine the nature and etiology of any current left knee 
disability.

As noted, under the VCAA, VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Board notes that a recent decision by the Court 
pertains to attempts to reopen claims subject to prior final 
denials.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court determined that the VCAA requires VA to notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court also found that, in order to satisfy 
the legislative intent underlying the VCAA notice requirement 
to provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  With regard to the 
veteran's claim to reopen entitlement to service connection 
for left knee disability, there is no indication that the 
veteran has been notified of the evidence necessary to 
support his underlying claim of service connection.  With 
regard to both claims, the RO should ensure that the veteran 
has been properly informed of the notice and assistance 
provisions of the VCAA.  The RO is also instructed to provide 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also include 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  
Dingess/Hartman, 19 Vet. App. at 486.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to comply with Kent v. Nicholson, 20 Vet. 
App. 1 (2006), to include furnishing the 
veteran with a letter informing him of 
evidence and information that is 
necessary to reopen the issue of 
entitlement to service connection for 
left knee disability, and also informing 
him of the evidence and information that 
is necessary to establish his entitlement 
to the underlying claim of entitlement to 
service connection for left knee 
disability. 

With regard to his claim of service 
connection for bilateral hearing loss 
disability, the RO should ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations with regard 
to his claim of service connection.  This 
letter should advise the veteran of the 
evidence necessary to substantiate his 
claim, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain in accordance with Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  
The veteran should also be advised to 
submit all pertinent evidence in his 
possession.  The notices should also 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the service connection 
claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The RO should request the entirety of 
the veteran's service medical records 
from the NPRC.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.

3.  The veteran should be scheduled for a 
VA audiometric examination to ascertain 
whether he suffers from bilateral hearing 
loss disability as defined by 38 C.F.R. 
§ 3.385.  If so, the examiner should 
offer an opinion as to whether such 
hearing loss is causally related to 
service.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination. 

4.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any current left knee 
disability.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner.  Any medically 
indicated special tests (such as x-rays 
if deemed medically advisable) should be 
accomplished, and all special test and 
clinical findings should be clearly 
reported.  After reviewing the claims 
file and examining the veteran, the 
examiner should opine as to whether is it 
is at least as likely as not (a 50% or 
higher degree of probability) any current 
left knee disability is causally related 
to service or any incident therein.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in a 
report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate.

5.  After completion of the above, the RO 
should review the expanded record, and 
readjudicate the issues of whether new 
and material evidence has been received 
to reopen a claim of entitlement to 
service connection for left knee 
disability, and entitlement to service 
connection for bilateral hearing loss 
disability.  If the claims remain denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


